DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 07/23/2021.   
Claims 2-15 have been canceled by the applicant.
Claims 21-34 have been newly added by the applicant.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 16-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN. Pub. 103580818) in view of Song et al. (US. Pub. 20180338339). 

Regarding claim 1 Zhang disclose, a terminal device, comprising a processor and a memory, the memory being configured to store an instruction, and the processor being configured to execute the 5instruction stored in the memory to: 
in a case where at least two first physical uplink control channel (PUCCH) resources in multiple first PUCCH resources for carrying channel state information (CSI) overlap at least partially in a time domain para. 189, “The terminal obtains multiple collision CSI transmissions and multiple sets of preset conflict resolution PUCCH resources through terminal dedicated high-level signaling”, 
10control an output interface to report the target CSI to the network device through the second PUCCH resource for transmitting collision CSI para. 186, “The base station configures the terminal multiple collision CSI transmission preset conflict resolution PUCCH resources through terminal-specific high-level signaling. Instruct the terminal if multiple CSIs collide on the same resource, then the collision resources will be transmitted in the terminal dedicated high-level configuration”, 
wherein the first PUCCH resources are different from the second PUCCH resource para. 72, “The terminal receives terminal-specific high-level signaling, and uses different feedback formats to feed back CSI in different subframe clusters according to the terminal-specific high-level signaling”.
Zhang do not specifically disclose determine at least one CSI with a highest priority in CSI carried in the at least two first PUCCH as target CSI to-be-reported to a network device. However Song teach, para. 79, “at a third step, periodic CSI reports with the highest priority can be mapped to the PUCCH resource with the largest remaining number of bits after HARQ-ACK and SR”, according to a second PUCCH resource for transmitting collision CSI para. 73, “Based on the total number of HARQ-ACK and SR together with the available PUCCH resources, a certain bit mapping rule shall be applied in order to fit CSI bits into the available PUCCH resources”. The mapping rule can be established to select an specific desired order to the available PUCCH resources according to the parameters being considered”. 
Zhang and Song are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song in the system of Zhang so the system is able to configure the CSI reporting on the network with levels of priority according to the available resources and they level of importance to the network. The motivation for doing so would have been to ensure the highest valuable information is being transmitted first.
Regarding claim 16 Zhang disclose, wherein the processor is further configured to:  
25control an input interface to receive first information sent by the network device para. 186, “The base station configures the terminal multiple collision CSI transmission preset conflict resolution PUCCH resources through terminal-specific high-level signaling”, 
wherein the first information comprises information of the multiple first PUCCH resources for carrying CSI in multiple cycles para. 186, “Instruct the terminal if multiple CSIs collide on the same resource, then the collision resources will be transmitted in the terminal dedicated high-level configuration terminal multiple collision CSI transmission preset conflict resolution PUCCH resources according to the priority”.  
Regarding claim 17 Zhang disclose, wherein the first information further comprises information of measuring resources for CSI measuring in the multiple cycles para. 12, “The base station configures conflict resolution resources for transmitting multiple CSIs or multiple collision CSIs for the terminal through terminal-specific high-level signaling, and instructs the terminal if multiple CSIs collide on the same resource, the collision CSI Transmission is performed in the conflict resolution resources in sequence according to priority”.  
30 Regarding claim 18 Zhang disclose, wherein a type of the multiple cycles 38comprises at least one of the following: cyclical, quasi-cyclical and non-cyclical para. 12, “the collision CSI Transmission is performed in the conflict resolution resources in sequence according to priority”.  
Regarding claim 19 Zhang disclose, wherein the processor is further configured to: control an input interface to receive second information sent by the network device para. 186, “The base station configures the terminal multiple collision CSI transmission preset conflict resolution PUCCH resources through terminal-specific high-level signaling, 
5wherein the second information comprises information of a second PUCCH resource for carrying collision CSI para. 186, “Instruct the terminal if multiple CSIs collide on the same resource, then the collision resources will be transmitted in the terminal dedicated high-level configuration terminal multiple collision CSI transmission preset conflict resolution PUCCH resources according to the priority”.  
Regarding claim 20 Zhang disclose, wherein the at least two first physical uplink control channel (PUCCH) resources in multiple first PUCCH resources for carrying channel state information CSI overlap at least partially in a time domain comprises: 
10there exists at least two first PUCCH resources in the multiple first PUCCH resources overlapping on at least one symbol in the time domain para. 186, “If multiple CSIs collide on the same resource, the collision resources are transmitted in the terminal-specific high-level configuration terminal multiple collision CSI transmission preset conflict resolution PUCCH resources according to the priority”.
Regarding claim 21 Zhang do not specifically disclose, wherein the information of the second PUCCH resource comprises at least one of the following: a starting symbol in the time domain, a duration in the time domain, a starting physical resource block (PRB) in a frequency domain and a number of consecutive PRB in the frequency domain of the second PUCCH resource. However Song teach, para. 43, Fig. 4, “such as a PUCCH resource format 3 or a PUCCH resource of another format as have been mentioned above. Further PUCCH resource formats may be defined e.g. by indicating a set of resource blocks or resource elements in a subframe.”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song in the system of Zhang to be able to indicate the correct set of resources that are being assigned. The motivation for doing so would have been to assign the available resources efficiently according with the transmission configuration.
Claim 22 recites a method corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 23-26 the limitations of claims 23-26, respectively, are rejected in the same manner as analyzed above with respect to claims 16-17, 19 and 21, respectively.
Regarding claim 27 Zhang disclose, a method for transmitting information, comprising: 
sending, by a network device, first information to a terminal device, the first information comprising information of multiple first physical uplink control channel (PUCCH) resources for carrying channel state information (CSI) in multiple cycles para. 150, “the base station configures multiple sets of conflict resolution resources for transmitting the collision CSI for the terminal through the terminal-specific high-level signaling, and instructs the terminal if multiple CSIs are in When the same resource collides, multiple CSIs that have collided are sequentially , 
wherein at least two first PUCCH resources in the multiple first PUCCH resources for carrying the CSI overlap at least partially in a time domain para. 189, “The terminal obtains multiple collision CSI transmissions and multiple sets of preset conflict resolution PUCCH resources through terminal dedicated high-level signaling”, and 
the first PUCCH resources are different from the second PUCCH resource para. 72, “The terminal receives terminal-specific high-level signaling, and uses different feedback formats to feed back CSI in different subframe clusters according to the terminal-specific high-level signaling”.
Zhang do not specifically disclose at least one CSI with a highest priority in CSI carried in the at least two first PUCCH resources is determined by the terminal device as target CSI. However Song teach, para. 79, “at a third step, periodic CSI reports with the highest priority can be mapped to the PUCCH resource with the largest remaining number of bits after HARQ-ACK and SR”, according to a second PUCCH resource for transmitting collision CSI para. 73, “Based on the total number of HARQ-ACK and SR together with the available PUCCH resources, a certain bit mapping rule shall be applied in order to fit CSI bits into the available PUCCH resources”. The mapping rule can be established to select an specific desired order to the available PUCCH resources according to the parameters being considered”. 
sending, by the network device, second information to the terminal device para. 72, “the eNB may allocate one or a plurality of PUCCH resources to the wireless device. The PUCCH resources may be indicated by a DL scheduling assignment via (E)PDCCH. Here, the total of allocated PUCCH resource is denoted as N”. The examiner equates the base station sending multiple information sequentially as long as N is equal or higher than 2 to allocate new PUCCH resources”,
wherein the second information comprises information of a second PUCCH resource for carrying collision CSI, the second PUCCH resource for carrying the collision CSI is used for reporting the target CSI to the network device para. 73, “Based on the total number of HARQ-ACK and SR together with the available PUCCH resources, a certain bit mapping rule shall be applied in order to fit CSI bits into the available PUCCH resources”. The mapping rule can be established to select an specific desired order to the available PUCCH resources according to the parameters being considered”.
Zhang and Song are analogous because they pertain to the field of wireless communication and, more specifically, to transmission parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song in the system of Zhang so the system is able to configure the CSI reporting on the network with levels of priority according to the available resources and they level of importance to the network. The motivation for doing so would have been to ensure the highest valuable information is being transmitted first.
 claims 28-30 the limitations of claims 28-30, respectively, are rejected in the same manner as analyzed above with respect to claims 16-17 and 21, respectively.
Claim 31 recites an apparatus corresponding to the device of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 32-34 the limitations of claims 32-34, respectively, are rejected in the same manner as analyzed above with respect to claims 16-17 and 21, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471